DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Regarding claim 1: it is unclear whether the second orientation is a second orientation of the first jig or of the clamping mechanism
Regarding claim 9: claim 2, from which claim 9 depends, introduces a plurality of clamping jaws, claim 9 only refers to a singular clamping jaw.
Additionally, claim 9 refers to certain geometric characteristics (namely the presence of multiple steps and the radial difference between multiple steps and between the first jig and the boss) without fully defining the relevant geometry (specifically that the jigs and jaws are circular and have certain radii). Although these terms would not render the metes and bounds of the claim unclear to a person of ordinary skill in the art, appropriate correction is required.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clamping mechanism” and “ejector mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katzman et al. (US 7121931, "Katzman").
Regarding claim 1, Katzman teaches separate embodiments of a crystal centering and clamping device comprising: 
a first jig bonding on a first face of a crystal (first chuck 244 is bonded to first face 246 of a lens blank 242, see fig. 7c); 
a second jig bonding on a second face of the crystal opposite the first face (second chuck 250 is fitted on the other face, see fig. 7c); 
a clamping mechanism (first chuck gripper 264, see fig. 8a)	
and an ejector mechanism (second chuck gripper 268, see fig. 8a), 
the ejector mechanism being movable towards and away from the clamping mechanism with the ejector mechanism contacting the first jig or the second jig above the crystal in the clamping mechanism (second chuck gripper moves up or down, see figs. 8a-8c).
Katzman does not teach that the chuck grippers are directly engageable to the crystal with the first jig being in a first orientation, and directly engageable to the first jig in a second orientation.
However, Katzman teaches a separate embodiment of a clamping mechanism (chuck 130, see fig. 4a) that is	directly engageable to the crystal with the first jig being in a first orientation (chuck 130 is capable of directly engaging the lens blank 128, see fig. 4a and col. 8 lines 18-21), and directly engageable to the first jig in a second orientation (chuck 130 is capable of engaging with blocking chuck 156, as shown in figs. 4d-4e, which is analogous to blocking chucks 244 and 250, see figs. 4d and 7b-7d).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine these teachings to produce the claimed device, as doing so would require only the simple substitution of the second jig for the first and would obtain predictable results.

Regarding claim 2, Katzman teaches the crystal centering and clamping device of claim 1, wherein the clamping mechanism comprises a base and a plurality of clamping jaws (base 84 and jaws 86, see fig. 2b), the clamping jaws being arranged around a center, and are slidably connected to the base extending to the center of a circle (chuck jaws are radially displaceable via sliding around a center, see col. 7 lines 11-20 and figs. 2b and 4e showing different displacement states).

Regarding claim 3, Katzman teaches the crystal centering and clamping device of claim 2, wherein the crystal centering and clamping device comprises a support rod connected with the base (rail 270), and the ejector mechanism being slidably connected to the support rod with the ejector mechanism being connected to the base (slidably mounted, see col. 10 lines 44-56 and figs. 8a-8c).

Regarding claim 5, Katzman teaches the crystal centering and clamping device of claim 3, wherein the base is slidably connected with the support rod and the distance between the base and the ejector mechanism being adjustable (slidably mounted and distance adjustable, see col. 10 lines 44-56 and figs. 8a-8c).

Regarding claim 6, Katzman teaches the crystal centering and clamping device of claim 3, wherein the base is rotatably connected with the support rod and the base being rotatable around the support rod (chuck grippers may be rotatable, see col. 10 lines 44-56).

Regarding claim 8, Katzman teaches the crystal centering and clamping device of claim 2, further comprising a boss arranged on one side of the first jig and the second jig (machined surface 156, see fig. 4d).

Regarding claim 10, Katzman teaches the crystal centering and clamping device of claim 2, wherein a number of the clamping jaws is three (see jaws in fig. 4e), and the three clamping jaws form a circular angle of 120 degrees for every two (three jaws evenly spaced in a circle around a center point—jaws distributed radially evenly around a 360º angle—will, by geometrical definition, form an angle of 120º between the center points of any two adjacent jaws. Katzman teaches the use of a plurality of radially displaceable chuck jaws, see col. 7 lines 12-20 as in a conventional lathe chuck, which is known in the art as typically having three jaws).


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katzman as applied to claims 3 and 6 above, and further in view of Pollak (US 5547319).
Regarding claim 4, Katzman teaches the crystal centering and clamping device of claim 3, but does not teach that it further comprises a first locking mechanism disposed between the ejector mechanism and the supporting rod, wherein with the locking mechanism being locked, the ejector mechanism is fixed with the supporting rod.
However, Pollak teaches a locking mechanism disposed between work-engaging components (hand lever 63 locks table support 56 to column 18, see Pollak fig. 2). It would have been obvious to a person having ordinary skill at the time of the invention to combine the teachings of Pollak with the device of Katzman, as doing so represents the combination of known prior art elements (specifically methods of attaching press components to columns), according to known methods (those taught by Pollak), in a fashion likely to yield predictable results.

Regarding claim 7, Katzman in view of Pollak teaches the crystal centering and clamping device of claim 6, further comprising a second locking mechanism arranged between the base and the supporting rod, with the locking mechanism being locked, the base and the supporting rod being fixed.
However, Pollak teaches a locking mechanism disposed between work-engaging components (hand lever 63 locks table support 56 to column 18, see Pollak fig. 2). It would have been obvious to a person having ordinary skill at the time of the invention to combine the teachings of Pollak with the device of Katzman, as doing so represents the combination of known prior art elements (specifically methods of attaching press components to columns), according to known methods (those taught by Pollak), in a fashion likely to yield predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katzman as applied to claim 8 above, and further in view of Rodriguez (US PGPub 2019/0076935).
Regarding claim 9, Katzman teaches the crystal centering clamping device of claim 8, but does not teach that the clamping jaw is stepped, and the radial difference between two adjacent steps of the clamping jaw is equal to the radial difference between the first jig and the boss, a plurality of the clamping jaws simultaneously clamping the edge of the first jig and the edge of the boss on the first jig.
However, Rodriguez teaches jaws for a holding device wherein the clamping jaw is stepped (see stepped levels 240 and 226 in Rodriguez fig. 4a), and a plurality of the clamping jaws are capable of simultaneously clamping the edge of the first jig and the edge of the boss on the first jig (Rodriguez specifically teaches the manipulation of jaws to secure oddly shaped workpieces, see e.g. Rodriquez paragraph [0077-0078]). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Rodriguez into Katzman in such a way that the clamping jaw is stepped, and the radial difference between two adjacent steps of the clamping jaw is equal to the radial difference between the first jig and the boss, a plurality of the clamping jaws simultaneously clamping the edge of the first jig and the edge of the boss on the first jig, as doing so represents the simple substitution of one known element (specifically clamping jaws) for another to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL-1, which demonstrates a drill press and indexing chuck capable of acting as clamping and ejector mechanisms, respectively.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723